DETAILED ACTION
This office action is in response to the request for continued examination filed July 6, 2021 in which claims 15-20 are presented for examination and claims 1-14, 21, and 22 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s Argument:  Rejection of claim 15 under 35 USC 102 over 2019/0053551 Jascomb because Jascomb does not teach, suggest, or disclose a garment wherein the panel portion is configured to overlay at least a portion of the second edge and at least a portion of the third edge in a closed position, as recited by currently amended claim 15.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:   The specification should be amended to provide proper antecedent basis for all claim limitations including “a slit extending from the neck opening to a first edge of the first component, wherein the slit is formed from a second edge of the first component and a third edge of the first component” and “wherein the panel portion is configured to overlay at least a portion of the second edge and at least a portion of the third edge in a closed position,” as recited by claim 15.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a slit extending from the neck opening to a first edge of the first component, wherein the slit is formed from a second edge of the first component and a third edge of the first component” and “wherein the panel portion is configured to overlay at least a portion of the second edge and at least a portion of the third edge in a closed position,” as recited by claim 15, must be shown or the features canceled from the claims.  Examiner respectfully notes that while the figures likely show the first, second, and third edges, the precise locations and nature of these structures should be explained on the record and designated with reference numerals as they form the basis for allowability of the claims.  No new matter should be entered.


Allowable Subject Matter
Claims 15-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).  
Examiner respectfully notes that claim while claims 15-20 are currently free from prior art-based rejections under 35 USC 102 and 35 USC 103, substantive amendments e.g. to broaden the scope of the claim(s)] may result in prior art-based rejection(s) in future office action(s).
The following is a statement of reasons for the indication of allowable subject matter:  The closest pieces of prior art are US Pub No. 2019/0053551 Jascomb, USPN 3,129,432 Belkin, and USPN 5,545,464 Stokes.  The current claims are distinguished from Jascomb, Belkin, and Stokes because none of Jascomb, Belkin, and Stokes, alone or in combination, teach, suggest, or disclose a garment wherein the panel portion is configured to overlay at least a portion of a second edge and at least a portion of a third edge in a closed position, as required by currently amended claim 15.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732